Dayton, J. (dissenting).
It seems to me that the Interstate Commerce Act, as was said in Hart v. Chicago & H". W. By. Co.) 69 Iowa, 490, leaves the parties here “ free to make such contract as they may choose to make with reference to the' compensation which shall be paid for the services to be rendered.”
It is well settled that there is a marked distinction between limitation of, and exemption from, liability. Section *43720 of the act in question directs the issuance of a receipt, upon which the carrier is liable to the holder for any loss caused by it or any connecting line and provides that no contract shall exempt the carrier from that liability. This language “ establishes no new principle in the law.” Munn. v. Illinois, 94 U. S. 113, decided that the State of Illinois might fix maximum charges for storing grain within the State. A careful reading of the opinion of Chief Justice Waite in that case fails to disclose a discussion of the right of such a common carrier as an express company to limit its liability for loss upon an agreed compensation. Here there is no allegation or proof of monopoly. Hpon complaint that defendant’s rates were “ exercised to the great injury of the trade,” another question would arise. It is a matter of public knowledge that express companies transport specie, money, jewels and many articles of great intrinsic value; that they have special accommodation for the care and delivery thereof, and that -they demand a rate of compensation based upon the value of such shipments. Can it be justly said that the Interstate Commerce Act deprives the express companies of the right of contract in such instances ? Are not these in the nature of “ private contracts ”— a sort of insurance which the shipper may have if, at his election, he will pay for it ? If the Interstate Commerce Act gives to a bank the right to deliver to an express company $1,000,000 in currency for shipment at ordinary rates, without disclosing that value, and the package is lost, and the bank may recover judgment for the full amount, surely express companies are confronted with a condition which finds no sanction in any adjudication of which I am aware. If the defendant may not by agreement with the shipper for a specific compensation limit and fix its liability, freedom of contract is impaired. Concededly the Congress has power to pass laws to regulate commerce between the States; but it has not been held, so far as I am informed, that any corporation or individual may not enter into a valid contract with a carrier for the shipment of goods, wherein their mutual obligations are understood between them; and I incline to the opinion that *438the Congress, by the passage of this act, did not attempt to deprive any one of that right.
The judgment should be affirmed, with costs of this appeal to the respondent.
Judgment reversed and new trial ordered, with costs to appellants to abide event.